UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Form 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):August 19, 2010 ROSS STORES, INC.(Exact name of registrant as specified in its charter) Delaware 0-14678 94-1390387 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer Identification incorporation) No.) 4440 Rosewood Drive, Pleasanton, California, 94588-3050(Address of principal executive offices) Registrant’s telephone number, including area code:(925) 965-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17
